United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
SUNSET POINT POST OFFICE,
Clearwater, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1018
Issued: October 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 21, 2008 appellant filed a timely appeal from a January 29, 2008 decision of
the Office of Workers’ Compensation Programs denying an additional schedule award for left
upper extremity impairment.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than a nine percent impairment of the left upper
extremity, for which he received a schedule award. On appeal, appellant, through his authorized
representative, contends that the Office failed to recognize additional impairment resulting from
January 27, 2007 surgery.

1

Appellant did not appeal a January 14, 2008 schedule award decision regarding the right upper extremity or a
February 22, 2008 loss of wage-earning capacity determination. Therefore, the issues are not before the Board on
the present appeal.

FACTUAL HISTORY
This is appellant’s second appeal before the Board. By order dated February 14, 2006,2
the Board set aside a June 17, 2005 decision denying a schedule award for bilateral upper
extremity impairment. The Board found that the Office failed to consider the March 28, 2005
report of Dr. H. Gerard Siek, an attending Board-certified orthopedic surgeon. The Board
remanded the case to the Office for further development to be followed by an appropriate
decision. The relevant facts are set forth below.
The Office accepted that, on or before April 15, 1999, appellant, then a 59-year-old letter
carrier, sustained synovitis, bursitis, osteoarthritis, a loose body and a SLAP (superior labrum
anterior-posterior) lesion of the left shoulder due to repetitive motion at work. Appellant
underwent left shoulder arthroscopies on June 10 and August 26, 2003 to repair the SLAP lesion,
rotator cuff tears and a glenoid labrum tear.
In a March 28, 2005 report, Dr. Siek found left shoulder flexion limited to 130 degrees,
40 degrees extension, 120 degrees abduction, 30 degrees adduction and 70 degrees external
rotation. Referring to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides), Dr. Siek noted that,
according to Tables 16-40,3 16-434 and 16-46,5 appellant had a nine percent impairment of the
left upper extremity due to restricted shoulder motion.6
The Office referred the medical record to an Office medical adviser. In a February 23,
2006 report, the Office medical adviser applied Figures 16-40, 16-43 and 16-46 of the A.M.A.,
Guides to Dr. Siek’s findings to arrive at a nine percent impairment of the left upper extremity:
three percent for limitation of forward elevation to 140 degrees; one percent for limitation of
backward elevation to 40 degrees; three percent for abduction restricted to 120 degrees; one
percent for adduction limited to 30 degrees; one percent for internal rotation restricted to 70
degrees. The medical adviser noted that, under a separate claim,7 appellant had been issued a
schedule award for a five percent impairment of the left upper extremity due to carpal tunnel
syndrome. He subtracted the five percent wrist impairment previously awarded from the nine

2

Docket No. 05-1507 (issued February 14, 2006).

3

A.M.A., Guides 476, (5th ed.) Figure 16-40, is entitled “Pie Chart of Upper Extremity Motion Impairments Due
to Lack of Flexion and Extension of Shoulder.”
4

Id. at 477, Figure 16-43, is entitled “Pie Chart of Upper Extremity Motion Impairments Due to Lack of
Abduction and Adduction of Shoulder.”
5

Id. at 479, Figure 16-46, is entitled “Pie Chart of Upper Extremity Impairments Due to Lack of Internal and
External Rotation of Shoulder.”
6

In a March 31, 2005 report, Dr. David P. Kalin, an attending Board-certified family practitioner, observed a loss
of 10 degrees internal rotation of the left shoulder. He opined that appellant had reached maximum medical
improvement.
7

File No. 06-2105516. The case now before the Board was assigned File No. 06-2070769.

2

percent impairment for the shoulder, resulting in an additional four percent impairment of the left
upper extremity.
By decision dated April 6, 2006, the Office granted appellant a schedule award for an
additional four percent impairment to the left arm, for a total of nine percent. The period of the
award ran from March 28 to August 6, 2005.
On January 27, 2007 Dr. Harry Steinman, an attending Board-certified orthopedic
surgeon, performed a repeat subacromial decompression of the left shoulder, with a distal
clavicular resection and debridement of a partial-thickness rotator cuff tear. The Office
authorized the procedure. In April 26, 2007 reports, Dr. Steinman found that appellant had
reached maximum medical improvement. He noted the following ranges of motion: 90 to 115
degrees abduction; 60 degrees external rotation; 70 degrees internal rotation; 145 to 150 degrees
forward flexion.
On April 27, 2007 appellant claimed an additional schedule award. He submitted a
May 25, 2007 assessment from Dr. Steinman. Referring generally to Tables 16-40 through 1643 and Table 16-46 of the A.M.A., Guides, Dr. Steinman opined that appellant had an additional
three percent impairment of the left upper extremity for limited shoulder flexion and an
additional three percent impairment for limited abduction.
The Office referred the medical record to an Office medical adviser to calculate a
schedule award. In an August 8, 2007 report, an Office medical adviser found that appellant was
not entitled to an additional schedule award as the six percent recommended by Dr. Steinman
was less than the total nine percent already awarded for left arm impairment.
By decision dated August 10, 2007, the Office denied appellant’s April 27, 2007 claim
for an additional schedule award as the medical evidence did not establish additional impairment
beyond the nine percent previously awarded.
In an August 17, 2007 letter, appellant requested a telephonic hearing, held
November 15, 2007. During the hearing, appellant asserted his entitlement to an additional
schedule award. He submitted a September 11, 2007 letter from Dr. Steinman who opined that
after the January 26, 2007 left shoulder surgery, appellant had an additional six percent
impairment of the left upper extremity in addition to the nine percent found by Dr. Siek on
April 12, 2005.
The Office referred the medical record to an Office medical adviser for a schedule award
calculation. In a January 10, 2008 report, the Office medical adviser opined that the most recent
range of motion measurements indicated no ratable increase due to restricted shoulder motion.
Appellant was not entitled to an additional schedule award as he had already been granted
schedule awards for a total nine percent impairment of the left arm.
By decision dated and finalized January 29, 2008, an Office hearing representative
affirmed the August 10, 2007 decision denying an additional schedule award for the left upper
extremity. The hearing representative found that the medical evidence did not establish that
appellant had greater than the nine percent impairment of the left upper extremity previously
awarded.
3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act8 provides for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.9 As of February 1,
2001, schedule awards are calculated according to the fifth edition of the A.M.A., Guides,
published in 2000.10
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.11 Chapter 16
of the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation, or
loss of strength.12 Multiple impairments of one extremity are present, such as those of the hand,
wrist, elbow and shoulder, are first expressed individually as upper extremity impairments and then
combined to determine the total upper extremity impairment.13 It is well established that in
determining entitlement to a schedule award, preexisting impairment to the scheduled member is
included.14
ANALYSIS
The Office accepted that appellant sustained bursitis, osteoarthritis, synovitis, rotator cuff
tears and glenoid labrum lesions of the left shoulder, requiring two arthroscopies in 2003 and one
in 2007. Under a different claim, the Office issued a schedule award for a five percent left upper
extremity impairment due to carpal tunnel syndrome.
Dr. Siek, an attending Board-certified orthopedic surgeon, opined on March 28, 2005 that
appellant had a nine percent impairment of the left upper extremity due to restricted shoulder
motion. An Office medical adviser concurred with Dr. Siek’s nine percent impairment rating.
8

5 U.S.C. §§ 8101-8193.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

11

Tammy L. Meehan, 53 ECAB 229 (2001).

12

A.M.A. Guides 344-521, (5th ed. 2001) Chapter 16, “The Upper Extremities.”

13

Id. at 438, para. 16.1c, 481, 16.5b. See also Cristeen Falls, 55 ECAB 420 (2004).

14

Peter C. Belkind, 56 ECAB 580 (2005).

4

However, instead of combining the regional impairments for the wrist and shoulder as set forth
in the A.M.A., Guides,15 the medical adviser subtracted the five percent wrist impairment from
the nine percent shoulder impairment. This resulted in the April 6, 2006 schedule award for a
four percent impairment of the left arm.
Dr. Steinman, an attending Board-certified orthopedic surgeon, opined that appellant
sustained a six percent impairment of the left arm due to restricted motion. The Office denied
appellant’s claim for an additional schedule award in an August 10, 2007 decision, again
subtracting the six percent impairment from the nine percent previously awarded instead of
combining the wrist and shoulder impairments. In a September 11, 2007 letter, Dr. Steinman
clarified that appellant sustained a total of 15 percent impairment of the left shoulder due to
restricted motion. The Office medical adviser opined that the additionally decreased ranges of
motion observed by Dr. Steinman did not warrant an additional schedule award beyond the nine
percent previously awarded. It issued its January 29, 2008 decision denying an additional
schedule award.
Appellant had two accepted impairment components affecting his left upper extremity:
carpal tunnel syndrome and restricted left shoulder motion. These are two separate conditions
affecting different joints of the left upper extremity. However, these impairments were not
incorporated in the schedule award for his left upper extremity impairment. The Office erred by
subtracting the impairment ratings rather than combining them. This is contrary to the A.M.A.,
Guides, which provides that multiple impairments of one extremity are first expressed
individually, then combined to determine the total upper extremity impairment.16
The case will be remanded to the Office for further development, including assessments
of impairment due to appellant’s carpal tunnel syndrome and restricted left shoulder motion.
Following this and any other necessary development, the Office shall issue an appropriate
decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision.

15

A.M.A., Guides, supra note 13.

16

Id. at 438, para. 16.1c, 481, 16.5b, 481.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated and finalized January 29, 2008 is set aside, and the case remanded
for further development consistent with this opinion.
Issued: October 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

